DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         PROGRESSIVE AMERICAN INSURANCE COMPANY,
                        Appellant,

                                     v.

    W.M., a minor child, by and through his guardian JACQUELINE
                   WEAVER, and EARL J. LLOYD,
                              Appellees.

                   Nos. 4D15-1194 and 4D15-1349

                              [ July 13, 2017 ]

   Consolidated appeals and cross-appeals from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Patti Englander Henning,
Judge; L.T. Case No. CACE09025532 (26).

  Melinda S. Thornton and Scott A. Cole of Cole, Scott & Kissane, P.A.,
Miami, for appellant/cross-appellee Progressive American Insurance
Company.

  Paul Morris of Law Offices of Paul Morris, P.A., Miami, and David L.
Deehl of Deehl PLLC, Coral Gables, for appellee/cross-appellant W.M., a
minor child, by and through his guardian Jacqueline Weaver.

  Weslee L. Ferron, Daniel A. Martinez and Kelly J. McAuley of Martinez
Denbo, LLC, St. Petersburg, for appellee/cross-appellant Earl J. Lloyd.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and KLINGENSMITH, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.